                                                                                      I     I     g -in;!
                     IN THE UNITED STATES DISTRICT COURT                             OCT 3 0 2018
                     FOR THE EASTERN DISTRICT OF VIRGINIA                                                d'
                                    Richmond Division                           CLERK, U.S. DISTRICT COURT
                                                                                      RICHMOND. VA
HUBERTO ESPINDOLA-SOTO,

       Plaintiff,
V.                                                Civil Action No. 3:18CV577-HEH

TRACY JOHNS,etal.

       Defendants.
                               MEMORANDUM OPINION
                    (Dismissing Civil Rights Action Without Prejudice)

       By Memorandum Order entered on September 10,2018, the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiffto return his informa pauperis

affidavit and affirm his intention to pay the full filing fee by signing and returning a

consent to the collection offees form. The Court warned Plaintiff that a failure to

comply with either ofthe above directives within thirty(30)days ofthe date ofentry

thereof would result in summary dismissal ofthe action.

       Plaintiff has not complied with the orders ofthis Court. Plaintiff failed to return

the informa pauperis affidavit and a consent to collection offees form. As a result, he

does not qualify for informa pauperis status. Furthermore, he has not paid the statutory

filing fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a

willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be

dismissed without prejudice.

       An appropriate Order will accompany this Memorandum Opinion.


                                    HENRY E.HUDSON
Date                                SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
